              Case 2:19-cv-05131-MAK Document 27 Filed 09/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    AMATADI LATHAM                                : CIVIL ACTION
                                                  :
                         v.                       : NO. 19-5131
                                                  :
    BERNADETTE MASON, et al.                      :


                                               ORDER

         AND NOW, this 23rd day of September 2020, upon careful and independent consideration

of the amended Petition for a writ of habeas corpus (ECF Doc. No. 11), the Response to the

amended Petition (ECF Doc. No. 24), United States Magistrate Judge Linda K. Caracappa’s

August 31, 2020 Report and Recommendation (ECF Doc. No. 25), with no timely objections, and

for reasons in the accompanying Memorandum, it is ORDERED:

         1.       Judge Caracappa’s August 31, 2020 Report and Recommendation (ECF Doc. No.

24) is APPROVED and ADOPTED;

         2.       We DENY and DISMISS the amended Petition for a writ of habeas corpus (ECF

Doc. No. 11) with prejudice;

         3.       We DENY a certificate of appealability; 1 and,

         4.       The Clerk of Court shall close this case.




                                                _____________________________
                                                KEARNEY, J.




1
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).
